PER CURIAM
This is an action to recover damages for personal injury. The circuit court referred the matter to mandatory arbitration pursuant to ORS 33.360. The arbitrator’s award in favor of defendants was rendered 55 days after the hearing. Plaintiff then moved to set aside the award as not being timely filed and because it misstated the time for appeal.1 The trial court entered a judgment adopting the arbitrator’s award after the time for appeal to the circuit court had expired and later denied plaintiffs motion. Plaintiff appeals, arguing that the award was void, because it was not filed within seven days after the end of the hearing.
Supplementary Local Court Rule 13.225(1) provides, in relevant part:
“Within seven days after the conclusion of the arbitration hearing, the arbitrator shall file the decision and award with the clerk of the Court * * * ”
The rule prescribes what shall be done but does not prescribe the consequences of noncompliance. Nothing in the rule suggests that its violation makes the arbitrator’s award void.2 See Annot., 56 ALR3d 815, 819,828-30 (1974). Plaintiff claims no prejudice from the delay.
Affirmed.

 The latter assignment of error is not presented on appeal.


 Hanner, Jennings & Co. v. Coffin, 1 Or 99 (1854), may be to the contrary, but the opinion in that case is so brief that important things, such as the source of the referee’s authority, are unclear. In the absence of a clearer mandate, we decline to construe Hanner, Jennings in the manner urged by plaintiff.